                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DELL'ORO GROUP, INC.,                             Case No. 3:17-cv-00750-JD
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE MOTION TO CONFIRM
                                                 v.                                        ARBITRATION AWARD
                                   9

                                  10     ALAN WECKEL, et al.,                              Re: Dkt. No. 57
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendants Alan Weckel and 650 Group (“Weckel”) filed a motion to confirm arbitration

                                  14   award and enter judgment against plaintiff Dell’Oro Group (“Dell’Oro”). Dkt. No. 57. At the

                                  15   August 22, 2019, hearing on the motion, the parties agreed that the final arbitration award should

                                  16   be confirmed and judgment entered. Dkt. No. 60. Consequently, Weckel’s motion is granted.

                                  17                                           BACKGROUND

                                  18          Dell’Oro filed this suit against its former employee, Weckel, in February 2017. In April

                                  19   2017, Dell’Oro filed an amended complaint, adding Weckel’s new company, 650 Group, as a

                                  20   defendant and alleging breach of contract, violation of the Computer Fraud and Abuse Act;

                                  21   unauthorized computer access and fraud; violation of the Defend Trade Secrets Act; and

                                  22   misappropriation of trade secrets claims. Dkt. No. 13. The parties are competitors in providing

                                  23   market research about the telecommunications and related industries. Id. ¶¶ 9, 35.

                                  24          In May 2017, Weckel filed a motion to arbitrate and stay this action pending completion of

                                  25   the arbitration. Dkt. No. 31. Dell’Oro opposed the motion. Dkt. No. 42. The motion to arbitrate

                                  26   was granted after the Court found defendants had not waived their right to arbitration by engaging

                                  27   in litigation conduct and defendants had standing to invoke the agreement. Dkt. No. 53. After

                                  28
                                   1   five days of hearing, the arbitrator issued interim and final awards in favor of Weckel. Dkt. No.

                                   2   57-1, Exs. 3, 4.

                                   3          Weckel has filed a motion pursuant to the Federal Arbitration Act (“FAA”), 9 U.S.C. § 9,

                                   4   to confirm the arbitration award and enter judgment. Dkt. No. 57. He has clarified that he seeks

                                   5   no fees or costs other than those awarded by the arbitrator. Dkt. No. 59. The arbitrator’s final

                                   6   award incorporates the provisions of the interim award, Dkt. No. 57-1, Ex. 3, and also requires

                                   7   Dell’Oro to pay $17,817.31. Dkt. No. 57-1, Ex. 4 at ECF p. 36.

                                   8                                              DISCUSSION

                                   9          A court’s review of an arbitration award under the FAA is “both limited and highly

                                  10   deferential.” Coutee v. Barington Capital Grp., L.P., 336 F.3d 1128, 1132 (9th Cir. 2003)

                                  11   (quoting Sheet Metal Workers’ Int’l Ass’n v. Madison Indus., Inc., 84 F.3d 1186, 1190 (9th Cir.

                                  12   1996)). A court must confirm an arbitrator’s award unless one of the following four exceptions
Northern District of California
 United States District Court




                                  13   applies:

                                  14          (1) where the award was procured by corruption, fraud, or undue means;
                                              (2) where there was evident partiality or corruption in arbitrators, or either of them;
                                  15          (3) where the arbitrators were guilty of misconduct in refusing to postpone the hearing,
                                  16              upon sufficient cause shown, or in refusing to hear evidence pertinent and material to
                                                  the controversy; or of any other misbehavior by which the rights of any party have
                                  17              been prejudiced; or
                                              (4) where the arbitrators exceeded their powers, or so imperfectly executed them that a
                                  18              mutual, final, and definite award upon the subject matter submitted was not made.
                                  19

                                  20   9 U.S.C. § 10(a).
                                  21          Neither party suggests that any of the above exceptions apply. Moreover, Dell’Oro does

                                  22   not oppose the Court’s entry of an order confirming the final arbitration award and entry of

                                  23   judgment against it in conformity with that award. Dkt. Nos. 58, 60. In light of Dell’Oro’s non-

                                  24   opposition to the motion, and because none of the exceptions to enforcing the arbitrator’s award

                                  25   applies, the motion to confirm the final arbitration award is granted.

                                  26
                                  27

                                  28
                                                                                         2
                                   1                                           CONCLUSION

                                   2          Weckel’s motion to confirm the final arbitration award against Dell’Oro, Dkt. No. 57-1,

                                   3   Ex. 4, is granted and judgment will be entered accordingly.

                                   4          IT IS SO ORDERED.

                                   5   Dated: August 26, 2019

                                   6

                                   7
                                                                                                     JAMES DONATO
                                   8                                                                 United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
